DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021, which includes the amendment filed on 04/13/2021 after a final office action, has been entered.

Response to Arguments

Applicant's submission filed 05/13/2021 has been fully considered.  Applicant’s amendments have overcome the 112(a) rejections of record by specifying that the vibrational tag comprises the isotopes in claims 29 and 32 - 34.  Applicant’s amendments have overcome the 112(b) rejections of record by clarifying language in claims 34 and 37.  Upon further 

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
(1) on the ADS filed 12/17/2019, applicant states that the present application 16/717,634 claims benefit of provisional application 61/946,296.  However, the time period between the present and provisional applications is more than 12 months.  Thus, applicant does not receive the benefit of the earlier filing date of the provisional application 61/946,296.
(2) on the ADS filed 12/17/2019, applicant states that the present application 16/717,634 claims benefit of provisional application 62/112,906.  However, the time period between filing dates of the present and provisional applications is more than 12 months.  Thus, applicant does not receive the benefit of the earlier filing date of the provisional application 62/112,906.
(3) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, Application Nos. PCT/US/2014/042936 and 61/836,235, each fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this 15N, including the vibrational tags -C≡15N and -13C≡15N.  Thus, claims 32 - 36 and 39 - 41 do not receive the benefit of the earlier filing date of each of Application Nos. PCT/US/2014/042936 and 61/836,235.
Thus, claims 29, 30, and 37 have an effective filing date of 6/18/2013.
Thus, claims 32 - 36 and 39 - 41 having an effective filing date of 12/18/2015.

Applicant argues that the originally-filed parent application (Serial No. 14/974,992) of the present application explicitly states in paragraph [0001] thereof the following: "This application is a continuation-in-part of International Patent Application No. PCT/US2014/042936, filed on Jun. 18, 2014 which claims the priority of U.S. Provisional Application Ser. No. 61/836,235, filed Jun. 18, 2013, and 61/946,296, filed Feb. 28, 2014. This application also relates to and claims priority from U.S. Patent Application No. 62/112,906, filed on Feb. 6, 2015." Additionally, International Patent Application No. PCT/US2014/042936 (the "PCT Application - whereas the present application is continuation-in-part thereof) claims the priority from U.S. Provisional Application Ser. No. 61/836,235, filed Jun. 18, 2013, and 61/946,296, filed Feb. 28, 2014.  The parent application (Serial No. 14/974,992) of the present application was filed before the patenting or abandonment of or termination of proceedings on PCT Application, and the present application contains a specific and explicit reference to the earlier filed PCT application. The PCT Application was filed not later than 12 months after the date on which the '296 Application was filed, and the PCT Application (as originally filed) also properly claimed priority to the '296 Application. Therefore, it is respectfully asserted that this application certainly enjoys and deserves the benefit of priority to the '296 Application.
These arguments are not persuasive.  Benefit claims are captured from applicant’s application data sheet (ADS) and not from specifications of related applications.  Benefit claims for the instant application were captured from the ADS filed 12/17/2019 and recorded on the 

Specification

The substitute specification filed 03/13/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the marked-up copy of the substitute specification and the clean copy of the substitute specification are not the same text.  Specifically, the marked-up copy is missing numerous structural formulas and text that appear in the clean copy of the specification (see, e.g., ¶ 0032-0040, 00129-00133, 00203-00204, 00252, 00259, 00263, 00266, 00270, 00273, 00276, 00280, 00283, 00295, and 00316 of the substitute specification as filed), and ¶ 0038 and 0039 of the substitute specification are completely missing from both copies.  

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 35 recites the limitation “the at least one bond-edited compound comprises at least one isotopically modified alkyne”.  However, claim 34, the claim upon which claim 35 depends, already requires that the at least one bond-edited compound comprises the vibrational tag -C≡15N- or -13C≡15N-.  Thus, claim 35 fails to further limit and fails to include all the limitations of claim 34 because claim 35 allows for the compound to comprise isotopically modified alkyne rather than -C≡15N- or -13C≡15N-.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Note that replacing the word “comprises” in the limitation with “further comprises” would obviate this rejection.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 29, 32 - 36, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etchegoin et al. (2009 J. Am. Chem. Soc. 131: 2713-2716; “Etchegoin”).
Etchegoin teaches a dye molecule (applicant’s ‘bond-edited compound’) with a cyano bond (C≡N bond) (applicant’s ‘vibrational tag’) (Abstract; Figs. 1-3; Table 1; p 2713, right col; and p 2715, left col).  The dye molecule is rhodamine 800 (RH800) with absorption maximum at ~685 nm, and the cyano bond is 13C≡N, C≡15N, or 13C≡15N (Abstract; Figs. 1-3; Table 1; p 2713, right col; and p 2715, left col).  The cyano stretch Raman-active mode is between 2000-2500 cm-1 , and only triple bonds produce Raman-active modes in this region (Fig. 2c; and p 2714, left col).  Etchegoin further teaches an immersion comprising the dye molecule with a cyano bond in a silver (citrate-reduced) Lee-Meisel colloid at 10 mM KCl (applicant’s “at least one chemical”) (p 2715, left col).

Potential Allowable Subject Matter

Claim 37 is allowed.  The following is a statement of reasons for the indication of allowable subject matter: the closest prior art is Etchegoin et al. (2009 J. Am. Chem. Soc. 131: 2713-2716; “Etchegoin”).  However, Etchegoin does not teach wherein the dye molecule with a cyano bond further comprises at least one light absorbing protein, as required by the claim.
Claims 30, 39, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618